Title: Fragment of a Letter to the Public Advertiser, [1774–75]
From: Franklin, Benjamin
To: 


The presence of this fragment among the papers of Caleb Whitefoord in the British Museum indicates that it was part of a letter to the Public Advertiser that was never published. Henry Woodfall, the printer, frequently sent such material for Whitefoord’s inspection; and in this case the manuscript seems to have gone no further. When it was written, why it was suppressed, and who deleted the conclusion we do not venture to guess.
 
[1774–75?]
On the other hand, if our Commerce and Friendship are of some Advantage to you; while you are exasperating this Country against the Colonies by Misrepresentations and Falshoods, if you are at the same time by your Abuses so exasperating that Country against this, as that they will from Resentment exert themselves more earnestly, to give Encouragement, and finally should succeed in every Manufacture as they have already in several, Will your Country then think that you have been doing it Service?
Don’t you suppose it possible, that Civil Dissentions may encourage Foreign Insults? Can you conceive the least Use in destroying all mutual Regard and Affection between Britain and America? Do you think it impossible that England may ever need Assistance from the Colonies? Do you think it quite out of the Course of human Affairs that Britons should ever have Occasion to seek an Asylum in America? Would it not be more comfortable to you and your Children, to find there LIBERTY and Friends, than SLAVERY and Enemies? Why then would you have us reduc’d to a Condition, in which, if you succeed, we shall ever detest you?
F.B.
